DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/19/2020, 05/11/2020 and 06/11/2021 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Reason For Allowance

1.	Claims 1-11 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an eyewear comprises a lens including an edge portion provided with an electrode of the electric element; a conductive  wire including an elongated conductor surface that extend along and faces the edge portion; a conductive piece extending along and facing edge portion, the conductive piece being in contact with the electrode and the conductor surface.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kokonaski et al.(US 2010/0177277A1) discloses electro-active spectacles and associated electronics, in Figures 2, 3 and 6, comprising of lenses (104/106 or 600), frames, temples (102), an electronic module (or control unit)(202), power supply (302), conductive wire (402) positioned within the frame (102)(e.g., embedded within the frame 102) of the electroactive spectacles (100),  the electroactive lens (104/106/600) has been edged and grooved to fit into an eyeglass frame (102), wherein the electroactive lens (104/106/600) comprises a first electrical lead or connector (608) and a second electrical lead or connector (610), the first and second electrical leads (608 and 610) connect the electro-active region of the electro-active lens (600) to a power source and electronic components.  However, Kokonaski does not disclose or fairly suggest a conductive piece extending along and facing edge portion, the conductive piece being in contact with the electrode and the conductor surface.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872